INGRAM, Justice.
Ater carefully reviewing the record, we quash the writ of certiorari as having been improvidently granted.
In quashing the writ, this Court does not wish to be understood as approving all the language, reasons, or statements of law in the Court of Civil Appeals’ opinion, 623 So.2d 1163 (1992), specifically any statements of law concerning “avoidance of service.” Horsley v. Horsley, 291 Aa. 782, 280 So.2d 155 (1973).
WRIT QUASHED AS IMPROVIDENTLY GRANTED.
HORNSBY, C.J., and ALMON, ADAMS and STEAGALL, JJ., concur.